Title: Power of Congress to Prohibit the Slave Trade, [25 August] 1787
From: Madison, James
To: 


[25 August 1787]

   A grand committee report of 24 August proposed that Congress be prohibited from banning the slave trade before 1800. Charles Cotesworth Pinckney moved to extend the time limit to 1808 and was seconded by Gorham.

Mr. Madison. Twenty years will produce all the mischeif that can be apprehended from the liberty to import slaves. So long a term will be more dishonorable to the National character than to say nothing about it in the Constitution.
 
[25 August 1787]

   The second part of the report of 24 August granted Congress the power to tax imported slaves at a rate not exceeding the average of duties on other imports.

Mr. Madison thought it wrong to admit in the Constitution the idea that there could be property in men. The reason of duties did not hold, as slaves are not like merchandize, consumed, &c.
